                                         Case 4:01-cv-01351-JST Document 3653 Filed 08/20/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                             Case No. 01-cv-01351-JST
                                                           Plaintiffs,
                                   8
                                                                                             ORDER MODIFYING SCHEDULE ON
                                                 v.                                          AUGUST 9, 2021 ORDER TO SHOW
                                   9
                                                                                             CAUSE
                                  10     GAVIN NEWSOM, et al.,
                                                                                             Re: ECF No. 3647
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 9, 2021, the Court issued an order to show cause as to why it should not order

                                  14   that the Receiver’s recommendations regarding mandatory vaccinations be implemented. ECF

                                  15   No. 3647. In that order, the Court observed that, on August 5, 2021, the State Public Health

                                  16   Officer mandated full COVID-19 vaccination for workers in certain health care facilities “to

                                  17   reduce the chance of transmission to vulnerable populations” in “particularly high-risk settings

                                  18   where COVID-19 outbreaks can have severe consequences for vulnerable populations”; that the

                                  19   California Department of Public Health (“CDPH”) had so far taken the position that the mandate

                                  20   did not apply to correctional facilities; and that CDPH intended to issue further guidance “that

                                  21   considers the unique circumstances of health care integrated into a congregate setting.” Id. at 2-3.

                                  22          On August 19, 2021, the State Public Health Officer issued a “Correctional Facilities and

                                  23   Detention Centers Health Care Worker Vaccination Order.” The order provides for mandatory

                                  24   vaccination of:

                                  25                     a. All paid and unpaid individuals who are regularly assigned to
                                                            provide health care or health care services to inmates, prisoners,
                                  26                        or detainees. This may include nurses, nursing assistants, nurse
                                                            practitioners, physicians, physician assistants, technicians,
                                  27                        therapists, phlebotomists, pharmacists, mental health providers,
                                                            students and trainees, dietary, and contractual staff not employed
                                  28                        by the correctional facility.
                                           Case 4:01-cv-01351-JST Document 3653 Filed 08/20/21 Page 2 of 3




                                   1                  b. All paid and unpaid individuals who are regularly assigned to
                                                         work within hospitals, skilled nursing facilities, intermediate care
                                   2                     facilities, or the equivalent that are integrated into the correctional
                                                         facility or detention center in areas where health care is provided.
                                   3                     This includes workers providing health care to inmates, prisoners,
                                                         and detainees, as well as persons not directly involved in
                                   4                     delivering health care, but who could be exposed to infectious
                                                         agents that can be transmitted in the health care setting (e.g.,
                                   5                     clerical, dietary, environmental services, laundry, correctional
                                                         officers, engineering and facilities management, administrative,
                                   6                     and volunteer personnel).
                                   7   CDPH, Order of the State Public Health Officer Correctional Facilities and Detention Centers

                                   8   Health Care Worker Vaccination Order (Aug. 19, 2021),

                                   9   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Order-of-the-State-Public-

                                  10   Health-Officer-Correctional-Facilities-and-Detention-Centers-Health-Care-Worker-Vaccination-

                                  11   Order.aspx.1

                                  12          In light of the August 19 CDPH order, the Court modifies the schedule on the order to
Northern District of California
 United States District Court




                                  13   show cause as follows:

                                  14          1.      By August 25, 2021, Defendants shall file a statement that describes how they will

                                  15   implement the August 19 CDPH order. In particular, they shall identify (a) any institutions at

                                  16   which they will require all staff to be vaccinated and (b) for any remaining institutions, the areas in

                                  17   each institution for which they will require all staff to be vaccinated and the areas in which

                                  18   vaccination for all staff will not be required.

                                  19          2.      The deadline to file written responses to the order to show cause is extended to

                                  20   August 30, 2021.

                                  21          3.      In addition to the information required by the August 9 order, the parties, as well as

                                  22

                                  23   1
                                         A version of the order previously available at this link applied to “[a]ll paid and unpaid
                                  24   individuals who are regularly assigned to work within hospitals, skilled nursing facilities,
                                       intermediate care facilities, or the equivalent that are integrated into the correctional facility or
                                  25   detention center in areas where health care is provided or to which inmate patients have access for
                                       any purpose” (emphasis added). It is not apparent why the italicized phrase was removed,
                                  26   particularly given that the August 5 CDPH order applies to “all paid and unpaid individuals who
                                       work in indoor settings where (1) care is provided to patients, or (2) patients have access for any
                                  27   purpose.” CDPH, Order of the State Public Health Officer Health Care Worker Vaccine
                                       Requirement (Aug. 5, 2021), https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
                                  28   19/Order-of-the-State-Public-Health-Officer-Health-Care-Worker-Vaccine-Requirement.aspx
                                       (emphasis added).
                                                                                           2
                                         Case 4:01-cv-01351-JST Document 3653 Filed 08/20/21 Page 3 of 3




                                   1   proposed intervenors and CCPOA, if it chooses to file a responsive brief, shall state their position,

                                   2   supported by argument or admissible evidence as appropriate, on whether there is any public

                                   3   health basis for limiting mandatory vaccines to the areas identified by Defendants pursuant to

                                   4   paragraph 1 of this order. For example, the Court would like to learn how many incarcerated

                                   5   persons at higher risk of severe illness or death from COVID-19 are housed outside of the

                                   6   institutions or areas identified by Defendants, and whether there is any reason for concluding that

                                   7   these individuals are at lower risk than the high-risk individuals housed in the covered institutions

                                   8   or areas. Likewise, assuming that Defendants will require vaccines for staff in some but not all

                                   9   areas of one or more institutions, the Court would like to learn whether there is any basis for

                                  10   concluding that incarcerated persons housed in non-covered areas face lower risk in their housing

                                  11   units than they do in the covered areas of those institutions. Similarly, if Defendants are not

                                  12   requiring vaccines for staff in quarantine and isolation areas, the Court would like to know
Northern District of California
 United States District Court




                                  13   whether there is any basis for concluding that persons housed in those areas are at lower risk than

                                  14   those housed in covered areas or institutions. By providing these examples, the Court does not

                                  15   foreclose discussion of other factors the filing party might deem relevant.

                                  16          4.      The Receiver may file an initial response to the order to show cause by the same

                                  17   August 30 deadline.

                                  18          5.      The reply deadline is continued to September 10, 2021.

                                  19          6.      The hearing is continued to September 24, 2021, at 9:30 a.m. The Court will

                                  20   decide at a later date whether it will require or invite live testimony, or whether the hearing will be

                                  21   limited to oral argument.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 20, 2021
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26

                                  27

                                  28
                                                                                          3
